Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ari Bai on 07/15/2022.
In the claims, amend the claims as indicated below:
	1. (Currently Amended) A method, comprising: 
providing a multi-layered graph having a plurality of graph layers, each of the plurality of graph layers including a plurality of nodes;
constructing a graph-layer-specific latent feature vector for each of the plurality of nodes using a graph-layer-specific attention model;
inferring dependencies between nodes of the plurality of nodes by processing all sets of graph-layer-specific features using a supra-fusion layer, wherein the supra-fusion layer comprises a plurality of fusion heads; 
obtaining a consensus representation from each of the plurality of fusion heads using an overall fusion head, wherein each of the plurality of fusion heads of the supra- fusion layer performs a weighted combination of the graph-layer-specific latent feature vectors for a node from each of a plurality of graph-layer-specific attention heads, and wherein each of the plurality of fusion heads comprises a scaling factor associated with each of the plurality of graph-layer-specific attention heads, wherein each of the scaling factors are shared across each of the plurality of nodes; and
characterizing each node of the plurality of nodes by aggregating layer-specific node features associated with one node of the plurality of nodes across each of a plurality of attention layers.
2. (Cancelled).
3. (Cancelled).
7-18 (Cancelled).

Allowable Subject Matter
Claims 1, 4-6 are allowed (claims 2-3, 7-18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“obtaining a consensus representation from each of the plurality of fusion heads using an overall fusion head, wherein each of the plurality of fusion heads of the supra- fusion layer performs a weighted combination of the graph-layer-specific latent feature vectors for a node from each of a plurality of graph-layer-specific attention heads, and wherein each of the plurality of fusion heads comprises a scaling factor associated with each of the plurality of graph-layer-specific attention heads, wherein each of the scaling factors are shared across each of the plurality of nodes”.
The closest prior art, Chen et al ("Multilayer Spectral Graph Clustering via Convex Layer Aggregation: Theory and Algorithm", 2017, IEEE, Vol. 3, 15 pages), discloses similar features of consensus determination across multiple nodes of a multilayer graph (page 553). However, Chen et al do not explicitly teach:
“obtaining a consensus representation from each of the plurality of fusion heads using an overall fusion head, wherein each of the plurality of fusion heads of the supra- fusion layer performs a weighted combination of the graph-layer-specific latent feature vectors for a node from each of a plurality of graph-layer-specific attention heads, and wherein each of the plurality of fusion heads comprises a scaling factor associated with each of the plurality of graph-layer-specific attention heads, wherein each of the scaling factors are shared across each of the plurality of nodes”.

Another close prior art, Lee et al ("Deep Graph Attention Model", 2018, Association for the Advancement of Artificial Intelligence, 9 pages), discloses similar features of Graph Attention Model (second page). However, Lee et al do not explicitly teach:
“obtaining a consensus representation from each of the plurality of fusion heads using an overall fusion head, wherein each of the plurality of fusion heads of the supra- fusion layer performs a weighted combination of the graph-layer-specific latent feature vectors for a node from each of a plurality of graph-layer-specific attention heads, and wherein each of the plurality of fusion heads comprises a scaling factor associated with each of the plurality of graph-layer-specific attention heads, wherein each of the scaling factors are shared across each of the plurality of nodes”.
Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach:
“obtaining a consensus representation from each of the plurality of fusion heads using an overall fusion head, wherein each of the plurality of fusion heads of the supra- fusion layer performs a weighted combination of the graph-layer-specific latent feature vectors for a node from each of a plurality of graph-layer-specific attention heads, and wherein each of the plurality of fusion heads comprises a scaling factor associated with each of the plurality of graph-layer-specific attention heads, wherein each of the scaling factors are shared across each of the plurality of nodes”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165.